Citation Nr: 9925537	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1948 to 
September 1949, July 1959 to July 1962, and from August 1962 
to November 1965.  He died in December 1990 and the appellant 
is his widow.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 1996 RO decision which denied 
service connection for the cause of the veteran's death.  A 
Travel Board hearing was scheduled for May 1999; however it 
was canceled at the appellant's request.  


REMAND

During his lifetime, the veteran designated the American Red 
Cross as his representative for VA claims.  Under prior 
regulation, 38 C.F.R. § 20.611 (1998), a veteran's 
representative was authorized to represent the veteran's 
survivors for one year after the veteran's death (such time 
elapsed long ago in the instant case); moreover, such 
regulation was eliminated in 1998 (63 Fed. Reg. 33580 
(1998)), and thus a representative appointed by a living 
veteran has no authority to represent the veteran's 
survivors.  Although the American Red Cross submitted written 
argument to the Board in July 1999, it currently is not the 
appellant's properly designated representative.  To accord 
the appellant due process with respect to her right of 
representation (38 C.F.R. §§ 3.103, 20.600(1998)), she should 
be given the opportunity to appoint a representative.

Accordingly, the case is remanded for the following action:

The RO should contact the appellant and 
ask her whether she wants to be 
represented in her current claim for 
service connection for the cause of the 
veteran's death.  If she does, she should 
be given the opportunity to submit the 
proper form designating a service 
organization or other authorized person 
to represent her.  Any designated 
representative should be given the 
opportunity to review the case and 
provide any additional evidence and 
argument.

If the claim remains denied by the RO, it should return the 
case to the Board, in accordance with appellate procedures.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






